DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ware (US 3,744,273) in view of McGrath (US 3,141,311).
	As to claim 1, Ware discloses a vapor compression system, comprising:
	a first conduit 36 fluidly coupling a liquid collection portion of a condenser 16 and an evaporator 12, wherein the first conduit 36 is configured to direct a first flow of refrigerant from the condenser 16 to a first inlet of the evaporator 12 (Fig. 1:3 first inlet is proximate valve 48 in the figure); and
	a second conduit 56 fluidly coupling the liquid collection portion of the condenser 16 and the evaporator 12, wherein the second conduit 56 is configured to direct a second flow of refrigerant from the condenser 16 to a second inlet (Fig. 1, second inlet is proximate valve 62) of the evaporator 12 via gravitational force (col. 5, lines 33-35), and wherein the first inlet is disposed above the second inlet relative to a vertical dimension of the evaporator 12 (Fig. 1).
	Ware does not explicitly teach that the first conduit 36 and the second conduit 56 are directly coupled to one another. However, McGrath teaches that it is known to provide a conduit 21 coupling a liquid portion of a condenser 17 to an evaporator, wherein additional conduits 37 and 49 are branched directly from the first conduit (Fig. 1). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify system of Ware by directly coupling conduit 36 to conduit 56 as claimed and taught by McGrath, because it would increase the ease of construction of the system by reducing the number of outlets that must be provided in the liquid collection portion of the condenser 16.
	As to claim 2, Ware discloses the liquid collection portion of the condenser 16 comprising a portion of an interior of the condenser that comprises the refrigerant in a liquid phase (col. 3, lines 34-36 and 55-60; note that the portion of condenser 16 connected to conduits 36 and 56 provides a liquid flow). 
	As to claim 9, Ware teaches a valve 38 disposed along the first conduit 36.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ware and McGrath as applied above, and further in view of Chiang (US 5,839,294).
	As to claim 6, Ware does not explicitly teach that the evaporator 12 is a hybrid falling film evaporator. However, Chiang teaches that a hybrid falling film evaporator can be used to increase operating efficiency of a vapor compression cycle (cols. 2-4; col. 6, lines 43-48). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Ware to utilize a hybrid falling film evaporator as taught by Chiang in order to increase operating efficiency and thus reduce costs associated with the system.
	As to claim 8, Ware teaches the second conduit 56 configured to couple to a bottom portion of the hybrid falling film evaporator (Fig. 1) but does not explicitly teach the first conduit 36 being coupled to a top portion of the hybrid falling film evaporator in the manner as claimed. However McGrath teaches that it is known to provide secondary conduits 37 and 49 coupled to a top portion of an evaporator 25 (Fig. 1) for the purpose of preventing reversal of flow in the system (col. 3, lines 30-45) and providing effective cooling operations (col. 4, lines 1-15). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Ware to have the first conduit 36 being coupled to a top portion of the evaporator 25 as claimed and taught by McGrath because it would increase the system reliability and further optimize evaporator cooling.

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 3-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 7, filed 7/26/2022, with respect to the objection to the claim and rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. The objections/rejections have been withdrawn. 
Applicant’s arguments, see 8, filed with respect to the rejections under 35 U.S.C. 102 & 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of McGrath (US 3,141,311).
Applicant’s arguments, see page 9, filed 7/26/2022, with respect to the objection to the non-statutory double patenting rejection have been fully considered and are persuasive. The rejection has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763